United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 10, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-11305
                         Summary Calendar



RICHARD JOHNSON,

                                    Plaintiff-Appellant,

versus

BELINDA PARKS, Case Manager II; J. RODRIGUEZ, FSM II; C.A.
MORRISON, FSM II; C. MORENO, FSM II; A. LUNA, JR., FSM II; TONY
LOZADA, FSM II; BOBBY D. LEE, FSM II; B.W. HOGGE, FSM II; A.
GARCIA, FSM II; JOHN DOE, Smith Unit Law Library Supervisor;
STATE CLASSIFICATION COMMITTEE,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 5:03-CV-24
                      --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Richard Johnson, Texas prisoner # 1005689, appeals the

dismissal of his civil rights lawsuit pursuant to FED. R. CIV.

P. 12(b)(6) and 28 U.S.C. § 1915(e)(2)(B)(ii).   He has not

challenged the district court’s dismissal of Johnson’s claims

against various defendants for failing to exhaust his

administrative remedies, the denial of Johnson’s motion to add a


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-11305
                                 -2-

coplaintiff, the denial of Johnson’s implicit request to add D.

Stump as a codefendant, or the conclusion that Johnson failed to

state a claim against defendant Belinda Parks.   These claims are

therefore abandoned.   See Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     Johnson’s contention that he was not properly served with

defendant Parks’s motion to dismiss is without merit.   See FED.

R. CIV. P. 5(b)(2)(B); Vincent v. Consolidated Operating Co., 17
F.3d 782, 785 n.9 (5th Cir. 1994).   Although some of the

defendants did not move for dismissal, the district court was

authorized under § 1915(e)(2) to dismiss the complaint “at any

time” if Johnson failed to state a claim upon which relief could

be granted.   Johnson contends that the district court should have

sanctioned the defendants for failing to comply with a court

order, he does not explain what sanction should have been made.

     Johnson contends that the district court erred in ruling on

his motion to amend his complaint.   He had already amended his

complaint through a hearing pursuant to Spears v. McCotter, 766
F.2d 179 (5th Cir. 1985).   Johnson has not established that the

district court erred in denying Johnson’s request to add

allegations relating to an incident in November 2003.   See Woods

v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995); Graves v. Hampton,

1 F.3d 315, 318-19 (5th Cir. 1993), abrogated on other grounds by

Arvie v. Broussard, 42 F.3d 249, 251 (5th Cir. 1994).
                          No. 04-11305
                               -3-

     Johnson also maintains that he alleged a due process claim

relating to his restricted custody status.    He has not

established that the change in status constituted an “atypical

and significant hardship . . . in relation to the ordinary

incidents of prison life” that would give rise to protection

under the Due Process Clause.   Sandin v. Conner, 515 U.S. 472,

484 (1995); Malchi v. Thaler, 211 F.3d 953, 958-59 (5th Cir.

2000).

     Johnson thus has not established that the district court

erred in dismissing his civil rights complaint for failure to

state a claim upon which relief can be granted.    See Harris v.

Hegmann, 198 F.3d 153, 156 (5th Cir. 1999).    Consequently, the

judgment of the district court is AFFIRMED.